DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021was considered by the examiner.
Drawings
The drawings filed on 7/19/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARAI (UTSUNOMIYA) et al. (CN105319918A; hereinafter ARAI).
Regarding claim 1, ARAI teaches a fixing device (shown in figure 2) comprising: an endless fixing belt 60 capable of rotational movement; a pressure member 70 that presses from the outside of the fixing belt 91; a nip forming member 90 that is arranged on an inner circumference surface side of the fixing belt 91 and forms a fixing nip region between the fixing belt and the pressure member 70; and a support member 90 (91-92) that supports the nip forming member 80 from a side opposite to the fixing belt 91, wherein the support member comprises:  a first support portion 91 that supports the nip forming member; and a second support portion 92 that is provided so as to stand from a surface of the first support portion 91 opposite to the nip forming member so that a center portion (along attached portion) thereof in a conveying direction of a recording medium is located at a downstream side of a center portion (nip center line) of the fixing nip region in the conveying direction and is located in the fixing nip region (figure 2; preferred embodiment: “… the reference to FIG. 2 describes a fixing device 50 configuration.”; this section discusses fixing device 50.  The center between the two supports 91-92 is downstream of the center of the nip N as shown in figure 2).
Regarding claim 2, the second support portion 92 is provided so as to stand from the surface of the first support portion 91 opposite to the nip forming member 80 along a direction in which the pressure member 70 presses the fixing belt 60 (shown in figure 2).
Regarding claim 4, the support member is configured by two support members 91-92 (shown in figure 2).
Regarding claim 11, an image forming device (shown in figure 1) comprising the fixing device discussed above. 
Allowable Subject Matter
Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FUJIWARA teaches a fixing device an offset center between the support member and the fixing nip. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                      

QG